DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s reply and amendment filed 12/09/2021, are acknowledged.  Claims preliminary amendment filed 10/7/2021, are acknowledged.  
	Claims 1-5 and 8-23 are pending.  Claims 20-23 are new.
Newly submitted claims 20-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 20 is directed to an intravesical drug delivery device comprising at tubular housing comprising a drug release aperture located about one end of the house and a plurality of tablets contained within the house and comprising 90% trospium chloride.  Although claim 15 is also directed to an intravesical drug delivery device, the housing and dosage form are independent or distinct from claim 20 because they are identified as simply being configured to release the trospium in the bladder and do not require tablets comprising 90% trospium chloride. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.


Response to Arguments
	Applicant argues that the amended claims “are not obvious over Cima in view of Schwantes at least because neither reference, alone or in combination, teaches or suggest administering trospium at a rate of 0.15 mg/day to 15 mg/day over a treatment period of from 1 week to 180 days.”  Reply at page 7.   In particular, Applicant argues that Schwantes “fails to remedy these deficiencies because Schwantes discloses a method of treatment that is entirely distinct from Applicant’s claimed devices and methods.  That is, Schwantes’ intermittent administration of trospium chloride as a bolus, once per day over the course of a four-week treatment period cannot be comparable to, or provide the general conditions of, continuous administration as recited by Applicant’s claimed methods. ”  Reply at page 8.  
	The response is not persuasive.   At the outset, Applicant’s remarks concerning  “general conditions” as they pertain to optimization and what they are or should be without bothering to opinion on them is not only telling that general conditions would most likely be understood to have been disclosed in the prior art by one of ordinary skill in the art but is also simply attorney argument.  More importantly, however, as indicated in the rejection below, the dosage regime would have been prima facie obvious to one of ordinary skill in the art because Schwantes teaches that unlike other anticholinergics “intravesicular instillation of 7.5 mg trospium chloride/20 ml for a period of 12 hours” did not result in measurable plasma concentrations, see col. 2, lines 58-67, and daily intravesical instillation over a period of 4 weeks did not lead to local adverse effects to the bladder tissue.  See col. 3, lines 1-5.  Considering this, one of ordinary skill in the art would have found a teaching, suggestion and/or motivation to use the dosage amount over the same period without expecting adverse effects with the dosing regimen.   Indeed, one of ordinary skill is not an automaton and “in considering the disclosure of  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).   

Claim Objections
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1 are rejected under pre-AIA  35 U.S.C. 103(a) as
being unpatentable over Cima (US 20110152839, 6/23/2011; later patented as US
8679094) in view of Schwantes (US 5998430, 12/7/1999; cited in Applicant IDS).  
	Regarding claim 1, Cima teaches a device useful for treatment of bladder dysfunction through local administration of a drug that can be trospium and a method of treating bladder dysfunction, including overactive bladder.  See Abstract and paras. [0009], [0011] and [0105].  The device of Cima is taught to be well tolerated by the patient and thus to enable controlled release of the drug in the bladder (i.e., to enable release of the drug in the bladder to achieve a sustained concentration in urine in the bladder).  See abstract and para. [0177].  Cima teaches that the device can deliver the drug over an extended period, i.e., continuously, where the period is 12 hours to 90 days or more (current claim 6).  Para. [0172].  Given that the drug is administered continuously and intravesicularly such that the drug can act on the bladder tissue to exert its effect on bladder dysfunction, it is considered to be administered in an amount sufficient to produce a continuous therapeutic concentration of the drug in the bladder tissue.  
Although Cima teaches that the drug can be trospium, Cima does not give motivation to select trospium over the other drugs. 
Schwantes teaches a method of treatment of bladder dysfunction that comprises locally administering trospium chloride into the bladder of a patient (current claim 6).  See abstract and title).  Where Schwantes teaches that other drugs are systemically absorbed even after local intravesicular delivery and thus result in side effects, whereas such side effects are not associated with intravesicular delivery of trospium (column 1, lines 34-44), which provides motivation to select trospium over other antimuscarinic agents as the drug in the intravesicular drug delivery See col. 2, lines 58-67.  Further, daily intravesical instillation over a period of 4 weeks did not lead to local adverse effects to the bladder tissue.  See col. 3, lines 1-5. 
Cima and Schwantes do not explicitly teach the dose of trospium to be applied.
However, given that the delivery system, drug, and indication are all identical to that of
the instant claims, it would have been obvious to one of ordinary skill in the art at the time of invention to routinely optimize it to arrive at the claimed values (0.15 mg/day to 15 mg/day in Claim 1) to provide therapeutic benefit in bladder dysfunction.  For instance, considering that Schwantes teaches and dosage amount over time that did not result in adverse effects, one of ordinary skill in the art would have found a teaching, suggestion and/or motivation to use the dosage amount over the same period without expecting adverse effects with the dosing regimen.
	Regarding claims 9, the trospium is delivered into the bladder from an
intravesical drug delivery device (Cima, paragraphs 9, 11, 105, and Schwantes column
I, lines 57-60) inserted directly into the bladder. Given that the device is inserted
intravesicularly into the bladder, the trospium is released into the urine in the bladder.
Regarding claims 11 and 15-19, Cima teaches the intravesical drug delivery device comprises a housing which contains and controllably releases the trospium and is elastically deformable between a retention shape configured to retain the device in a patient's bladder and a deployment shape for passage of the device through the patient's urethra (current claim 18).   See paragraphs 9,11, 105 (Cima, paragraph 45).
See para. [0039].
	Regarding claim 14, Cima teaches that “water or urine permeates through the wall of the tube, one or more apertures formed through the tube, or one or more passing pores formed through a porous tube. The water enters the reservoir, and is imbibed by the drug formulation.
Solubilized drug is dispensed at a controlled rate out of the reservoir through the one or more apertures, driven by osmotic pressure in the reservoir.”  Para. [0073].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,500,200 (“the ‘200 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of both claims involve the same basic step of locally administrating trospium into the bladder to achieve the same, if not similar, sustained concentration of trospium in the urine in the bladder.   Although the disease, disorder or symptom intended to be treated differs, [t]he fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985); See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The .

Claims 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,500,200 (“the ‘200 patent”) in view of claims 1-25 of U.S. Patent No. 8,679,094 (“the ‘094 patent”).
Regarding claims 15-19, the ‘094 patent teaches a device useful for treatment of bladder dysfunction through local administration of trospium (Claims 1 and 19), which renders obvious the use of the device in a method of treating bladder dysfunction. The device of the ‘094 patent  is taught to be implanted and thus to enable controlled release of the drug in the bladder over time (i.e., to enable release of the drug in the bladder to achieve a sustained concentration in urine in the bladder) (see Claims 1 and 11). 
The ‘094 patent does not teach the dosing parameters of claim 15.
The claims of the ‘200 patent teach the claimed dosing parameters. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to use these dosing parameters of the ‘200 patent in a method of locally administering trospium to treat bladder dysfunction using the controlled release device of the ‘094 patent to intravesicularly deliver trospium to provide sustained and continuous dosing throughout the treatment period.  Further, although the disease, disorder or symptom intended to be treated differs, [t]he fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985); See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 9-19 were inadvertently omitted from the title of the rejection, but were otherwise rejected as evident in the rejection exposition.